Opinion filed May 5, 2011




                                           In The


   Eleventh Court of Appeals
                                         __________

                                    No. 11-10-00131-CV
                                        __________

                  IN THE MATTER OF C.H.L.W., A JUVENILE


                            On Appeal from the County Court at Law

                                    Midland County, Texas

                                  Trial Court Cause No. 6049


                             MEMORANDUM OPINION
       A jury found that C.H.L.W. had engaged in two counts of delinquent conduct by
committing the offenses of recklessly causing bodily injury to a child and causing bodily injury
to a child by criminal negligence. The county court, sitting as a juvenile court, placed C.H.L.W.
on probation until his seventeenth birthday. We affirm.
                                         I. Background
       In September 2009, B.R. was living in Midland with his mother, Regina, and other
members of his family, including his grandmother Vivian and his cousin C.H.L.W. Regina was
divorced from B.R.’s father, Brett. Regina had primary custody of B.R., but Brett had visitation
on the first, third, and fifth weekends of the month. At the time, B.R. was five years old.
C.H.L.W. was around fifteen.
       On Wednesday, September 16, 2009, Regina dropped B.R. off to spend the night with her
cousin. That night, Regina, Vivian, and C.H.L.W. drove to Dallas for a doctor’s appointment
that had been scheduled for Thursday morning. After the appointment, they drove back to
Midland. On Thursday night, as Regina was giving B.R. a bath, she noticed that he had a bruise
the size of a grapefruit on his ribcage. She testified that, when she asked B.R. what had
happened, he said that he did not know.
       On Friday evening, Brett picked up B.R. to take him on a trip to “O.H. Ivie Lake.” While
on the trip, he noticed that B.R. had a bruise in the area around his ribcage. It appeared to Brett
that the bruise had been caused by knuckles, and B.R. told Brett that C.H.L.W. had hit him with
his knuckles. Brett also noticed brown marks underneath B.R.’s chin. B.R. told Brett that
C.H.L.W. had punched him in the chin. Brett took pictures of B.R.’s injuries with his cellular
phone, and these pictures were admitted into evidence. Brett returned B.R. to Regina’s house on
Sunday. On Monday, he filed a report with police and, later that week, called Child Protective
Services.
       Detective Charles Sims of the Midland Police Department investigated the case. He
transported B.R. to the Midland Rape Crisis and Children’s Advocacy Center to be interviewed.
Police took pictures of B.R.’s injuries, which were admitted into evidence. Detective Sims
considered the bruise on B.R.’s ribcage to be a serious injury.        Based on his experience,
Detective Sims believed that the bruise had been caused by a strike with a closed fist. B.R. also
had bruise marks on his neck and a scab on his chin, and B.R. told Detective Sims that C.H.L.W.
had pulled the scab off his chin. In Detective Sims’s opinion, the injuries were not the result of
recklessness or criminal negligence.
       At the Children’s Advocacy Center, Kim Olivas interviewed B.R. The interview was
recorded, and the DVD later played for the jury. During the interview, B.R. told Olivas that
C.H.L.W. punched him in his side and that it did not feel good. B.R. also said that C.H.L.W.
pulled a scab off his chin, which also did not feel good. When Olivas asked B.R. about bruises
on his neck, he said that he did not know how they got there. B.R. claimed that his mother told
him not to talk about what had happened to his side.
       Vivian testified that she had custody of C.H.L.W. She stated that, in the weeks leading
up to B.R.’s injuries, C.H.L.W. was never left alone with B.R. and that he was only around B.R.
maybe thirty minutes a day.

                                                2
       The State’s “Second Amended Petition for Delinquency Trial” alleged three counts of
delinquent misconduct. First, it alleged that C.H.L.W. intentionally and knowingly caused
bodily injury to a child by striking B.R. on or about his chin with the hand or fist. Second, it
alleged that C.H.L.W. intentionally and knowingly caused bodily injury to a child by striking
B.R. on or about his abdomen and back with the hand or fist. Third, it alleged that C.H.L.W.
intentionally and knowingly caused bodily injury to a child by pulling the scab off B.R.’s chin.
Over C.H.L.W.’s objection, the trial court submitted an instruction to the jury regarding all three
counts and the lesser included offenses of recklessly causing bodily injury to a child and of
causing bodily injury to a child by criminal negligence.
       The jury eventually found true only as to the charges that C.H.L.W. recklessly caused
bodily injury to a child by striking B.R. on or about the abdomen and that C.H.L.W. caused
bodily injury to a child by criminal negligence by pulling the scab off B.R.’s chin.
                                                         II. Issue
       In his sole issue on appeal, C.H.L.W. argues that the evidence was legally and factually
insufficient to support the jury’s findings that he committed the offenses of recklessly causing
bodily injury to a child and of causing bodily injury to a child by criminal negligence. In
particular, he contends that there was only evidence that he intentionally and knowingly caused
bodily injury to B.R. and that there was no evidence that he caused bodily injury to a child
recklessly or with criminal negligence.
                                                     III. Discussion
       As part of his sole issue on appeal, C.H.L.W. challenges the factual sufficiency of the
evidence supporting his adjudication of delinquency.                   The adjudication of a juvenile as a
delinquent is based on the criminal burden of proof: beyond a reasonable doubt. TEX. FAM.
CODE ANN. § 54.03(f) (Vernon Supp. 2010). Therefore, we apply the same standards of review
to challenges of the sufficiency of the evidence in the adjudication of a juvenile as we do in
criminal cases. In re L.F.L.T.B., 137 S.W.3d 856, 858 (Tex. App.—Eastland 2004, no pet.). We
note at the outset of our analysis that the Texas Court of Criminal Appeals has now held in
Brooks v. State, 323 S.W.3d 893 (Tex. Crim. App. 2010), that there is “no meaningful distinction
between the Jackson v. Virginia1 legal-sufficiency standard and the Clewis2 factual-sufficiency

       1
        Jackson v. Virginia, 443 U.S. 307 (1979).
       2
           Clewis v. State, 922 S.W.2d 126 (Tex. Crim. App. 1996).

                                                              3
standard”; that the Jackson v. Virginia standard is the “only standard that a reviewing court
should apply in determining whether the evidence is sufficient to support each element of a
criminal offense that the State is required to prove beyond a reasonable doubt”; and that “[a]ll
other cases to the contrary, including Clewis, are overruled.” Brooks, 323 S.W.3d at 895, 902,
912 (footnotes added). Accordingly, a challenge to the factual sufficiency of the evidence is no
longer viable.    We will review appellant’s factual sufficiency challenge under the legal
sufficiency standard set forth in Jackson v. Virginia. Under this standard, we must review all of
the evidence in the light most favorable to the verdict and determine whether any rational trier of
fact could have found the essential elements of the crime beyond a reasonable doubt. Jackson v.
Virginia, 443 U.S. 307; Brooks, 323 S.W.3d at 899.
       A person commits an offense if he intentionally, knowingly, recklessly, or with criminal
negligence causes bodily injury to a child. TEX. PENAL CODE ANN. § 22.04(a)(3) (Vernon Supp.
2010). Culpable mental states are classified from highest to lowest as: (1) intentional; (2)
knowing; (3) reckless; and (4) criminal negligence. Id. § 6.02(d). Proof of one of the four
culpable mental states necessarily suffices to prove any lesser culpable mental state.            Id.
§ 6.02(e); Contreras v. State, 312 S.W.3d 566, 585 (Tex. Crim. App. 2010); Wasylina v. State,
275 S.W.3d 908, 910 (Tex. Crim. App. 2009).
       C.H.L.W. argues that there was only evidence that he intentionally and knowingly caused
bodily injury to B.R. and that there was no evidence that he caused bodily injury to a child
recklessly or with criminal negligence. B.R. told Brett that C.H.L.W. hit him in the ribcage with
his knuckles. B.R. reported to Detective Sims that C.H.L.W. pulled a scab off his chin. During
his interview at the Children’s Advocacy Center, B.R. told Olivas that C.H.L.W. punched him in
his side and that C.H.L.W. pulled a scab off his chin. Photographs of B.R.’s injuries were
admitted into evidence. Regina described the bruise on B.R.’s ribcage as around the size of a
grapefruit. Detective Sims considered the bruise on B.R.’s ribcage to be serious. In Detective
Sims’s opinion, the injuries were not the result of recklessness or criminal negligence.
       However, even if C.H.L.W. is correct in stating that there was evidence only that he
intentionally and knowingly caused bodily injury to a child, such evidence would still be
sufficient to prove that he caused bodily injury to a child with the lesser culpable mental states of
recklessness and criminal negligence.       See Section 6.02(e); Wasylina, 275 S.W.3d at 910



                                                 4
(holding that the State did not fail to prove criminal negligence because it only proved
recklessness).
         Thus, viewing the evidence in the light most favorable to the verdict, a rational trier of
fact could have found that C.H.L.W. recklessly caused bodily injury to a child by striking B.R.
on or about the abdomen and that C.H.L.W. caused bodily injury to a child with criminal
negligence by pulling the scab off B.R.’s chin. C.H.L.W.’s only issue on appeal is overruled.
                                                        IV. Conclusion
         The judgment of the trial court is affirmed.




                                                                                  JIM R. WRIGHT
                                                                                  CHIEF JUSTICE


May 5, 2011

Panel3 consists of: Wright, C.J.,
McCall, J., and Hill, J.4




         3
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.
         4
             John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                  5